DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-11, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawano (US 2010/0265528).
(1) regarding claims 8, 1, and 15:
Kawano ‘528 discloses a computer on which an application is installed that provides a print setting screen for allowing a user to make a print setting used to generate a print command provided for printing in a printer by a driver in the computer (paragraphs [0056]-[0059] and [0112], where the computer contains an application installed, with a display that the user can use to generate a printing instruction for using the selected MFP), wherein the application, when executed by the computer, causes the computer to perform operations comprising: 
acquiring data of an icon representing the printer from an external apparatus different from the computer via a network (paragraph [0104]-[0105], where icons representing the available MFPs from other client computers through the network are acquired); and 
displaying the acquired icon on a display unit of the computer (paragraph [0093], where the icons of usable MFPs are displayed).

(2) regarding claims 9, 2, and 16:
Kawano ‘528 further discloses wherein the driver is a standard driver provided as a function of an operating system (paragraph [0059] and [0076]-[0077], where a universal printer driver is installed in the system of the computer).

(3) regarding claims 10, 3, and 17
Kawano ‘528 further discloses wherein the standard driver is a driver compatible with printers of a plurality of models of a plurality of vendors (paragraph [0059] and [0076]-[0077], where a universal printer driver is installed with the capability of working with multiple brands of printers and models).

(4) regarding claims 11, 4, and 18
Kawano ‘528 further discloses wherein the driver provides the print command via a print server system existing between the printer and the computer (paragraph [0111]-[0112], where the computer uses the server computer to transmit the print command to the MFPs).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kawano (US 2010/0265528) in view of Ohara (US 2012/0002222).
(1) regarding claims 12, 5, and 19
Kawano ‘528 discloses all the subject matter as described above except wherein the application causes the computer to execute a reception step of receiving a link for acquiring the data of the icon representing the printer, and in an acquisition step, acquires the data of the icon by accessing the link.
However, Ohara ‘222 teaches wherein the application causes the computer to execute a reception step of receiving a link for acquiring the data of the icon representing the printer (paragraph [0052], where an icon URL is used to obtain the data about the icon), and in an acquisition step, acquires the data of the icon by accessing the link (paragraph[ 0052], where using the URL link the icon is obtained).
Having a system of Ohara ‘222 reference and then given the well-established teaching of Kawano ‘528 reference, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kawano ‘528 to include the limitations as taught by Ohara ‘222 because it provides a technology for using a universal driver to configure settings for specific image processors without greatly increasing the complexity of the universal driver's structure (paragraph [0005]).

Allowable Subject Matter
Claims 6-7, 13-14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
A. Claims 6, 13, and 20 disclose the unique and distinct limitations of “wherein the driver provides the print command via a print server system existing between the printer and the computer, and wherein the link is a link sent from the printer via the print server system”, either alone or in combination, the applied prior art does not teach the claimed subject matter. Claims 7 and 14 depend on claims 6 and 13 respectively, therefore a similar analysis applies. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENNIN R RODRIGUEZ whose telephone number is (571)270-1678. The examiner can normally be reached Monday-Thursday 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENNIN R RODRIGUEZGONZALEZ/Primary Examiner, Art Unit 2675